Citation Nr: 1828160	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a lumbar discectomy scar.

2.  Entitlement to an increased rating for status post lumbar discectomy with osteoarthritis, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1976 to June 1979, and from June 1981 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office ((RO) in Roanoke, Virginia.

The Veteran was scheduled for a Board hearing in March 2018, but withdrew his hearing request prior to the scheduled hearing.

The issues of entitlement to service connection for a skin rash and an increased evaluation for the lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal is requested with respect to the issue of evaluation of the Veteran's discectomy scar.

2.  In a September 2009 rating decision, the AOJ denied service connection for skin rash; the Veteran did not appeal the decision.  

3.  The evidence received since the September 2009 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for skin rash, and raises a reasonable possibility of so substantiating the claim.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The September 2009 rating decision is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for skin rash.  38 U.S.C. §§ 5108, 7104 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal regarding the evaluation of the lumbar discectomy scar, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Petition to Reopen

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection for a skin rash was denied in a September 2009 rating decision.  The AOJ determined that there was no evidence of chronic disability during service, and no indication of a current disability.  

Since the September 2009 rating decision, evidence added to the record includes VA treatment records reflecting the Veteran's complaints of rash in January 2016, a November 2016 notation that eczema was assessed in January 2014, and a November 2016 assessment of atopic dermatitis.  As there is evidence suggesting a current skin disability, the Board concludes that a previously identified defect has been cured, and that the claim may be reopened.  The reopened claim is addressed in the remand which follows.


ORDER

The appeal regarding the evaluation of the lumbar discectomy scar is dismissed.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for skin rash is granted.


REMAND

With respect to the reopened claim of entitlement to service connection for skin rash, service treatment records reflect various instances of treatment for skin complaints.  In August 1983, a provider noted hives and pruritis, and tinea cruris was subsequently assessed in September 1983.  Hives were noted in January 1988 and November 1988, and the Veteran endorsed hives on separation examination in October 1992.  The Veteran and his wife maintain that he has experienced skin problems since service.  VA treatment records indicate that the Veteran has been treated on more than one occasion for dermatitis.  As there is evidence of abnormal findings referable to the Veteran's skin in service, and lay and medical evidence of skin problems since service, the Board concludes that an examination is warranted to determine the etiology of any diagnosed skin disease.

The Veteran asserts that his low back disability is worse than is reflected by the current 10 percent evaluation.  The Board notes that he was most recently afforded a VA spine examination in March 2015.  Unfortunately, while the examiner noted that there was pain on flexion and extension, he did not identify the point at which the Veteran experienced pain.  In that regard, the examination is not adequate to properly evaluate the severity of the Veteran's low back disability, and an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed skin disability.  

The claims file must be made available to the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Following review of the record and examination of the Veteran, the examiner should provide an opinion with respect to whether it is at least as likely as not (50 percent or more probability) that any diagnosed skin disability is related to any event of service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  
The complete rationale for any conclusion reached should be provided.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability.

The claims file must be made available to the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

All pertinent symptomatology and findings referable to the Veteran's lumbar spine disability should be reported in detail, including range of motion (ROM) testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use (to include the point during range of motion at which the Veteran reports pain), weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the spine due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any of the other factors, that fact should also be noted. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


